Judgment for plaintiff in an action to recover damages for personal injuries sustained as the result, as alleged, of defendant’s negligence. Plaintiff, a patron of the bath, slipped on the wet floor at the edge of the pool and fell. Judgment reversed on the law and complaint dismissed, with costs. We are of opimon that the plaintiff failed to prove a cause of action. The slippery condition of the platform surrounding the defendant's swimming pool was necessarily incidental to the use of the bath. There was no proof of tho violation of any duty or obligation on the part of the defendant to provide a *803covering for the floor at the point where plaintiff fell. (Beck v. Broad Channel Bathing Park, Inc., 231 App. Div. 734; affd., 255 N. Y. 641.) Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ., concur.